Exhibit 10.14



FIRST AMENDMENT TO THE
ALLERGAN, INC. PENSION PLAN
(Restated 2013)


WHEREAS, Allergan, Inc. (the “Company”) maintains the Allergan, Inc. Pension
Plan (Restated 2013), as amended (the “Plan”);


WHEREAS, Section 10.1 of the Plan authorizes the Company, by action of the Board
or its delegate, to make amendments to the Plan; and


WHEREAS, the Company wishes to amend the Plan to clarify certain Plan terms
regarding calculation of Actuarial Equivalence.


NOW, THEREFORE, BE IT RESOLVED, that effective January 1, 2013, the Plan is
hereby amended as follows:


Section A.2 (a)(ii) of Appendix A (describing assumptions used in calculating
Actuarial Equivalence) is amended in its entirety to read as follows:
(ii)    “Applicable Interest Rate” is the interest rate set forth in Code
Section 417(e)(3) for the third full month preceding the first day of the
calendar quarter in which the Annuity Starting Date occurs for Annuity Starting
Dates on or after January 1, 2011; provided, however, that for Annuity Starting
Dates during the 2011 Plan Year, the Applicable Interest Rate shall be either
the rate under section A.2.(ii)(A) or this section A.2.(ii)(B), whichever
produces the greater benefit.
IN WITNESS WHEREOF, the Company has caused this First Amendment to the Allergan,
Inc. Pension Plan (Restated January 1, 2013) to be executed by its duly
authorized officer as of the date set forth below.




Date:
December 18, 2013
Allergan, Inc.

/s/ Scott D. Sherman                
Scott D. Sherman
Executive Vice President, Human Resources
















